Mrs. Bess Blackwell                  Opinion NO. v-1452.
Fxecutlve Secretary
State Board of Eairdress-            Re:     Authority of the
  ers and Cosmetologists                     head of a depart-
Austin, Texas                                ment to either in-
                                             crease or decrease
                                             the maximumnumber
                                             of hours earned by
                                             an employee for
                                             vacation in any one
                                             fiscal  year of the
Dear Mrs. Blackwell:                         current biennium.
           Your request   for   an opinion    reads as follows:
          “We have some of the employees with
     this department working forty-four   hours
     from Monday through Friday, while others
     work from forty-four  to forty-eight  hours
     per week, Monday through Saturday.
           ?Would It be proper for the Board to
     set the same vacation time for all employ:
     ees, and if so, which would be the proper
     procedure to follow,   the forty-four  hour
     work week or the forty-eight    hour work
     week, exclusives of holidays?”
          Your question concerns only those employees
of your Board who earn during any one fiscal  year Of the
current biennium the maximumnumber of hours allowed by
law for vacation without deduction of salary.
             The appropriations  for the support and malnte-
nance of your Board, Including the salaries        of its mem-
bers and employees for each fiscal      year of the current’
biennium, are contained in Section 1 of House Bill 426
Article   III   Acts 52nd Leg., R.S. 195l., ch. 499, p. 1238,
at page 1343. The remaining sections        thereof are riders
pertaining    to the expenditure of the appropriations     made
in Section 1.     Section 2, subsection    (7)) at page 1434,
provides:
hfZ’S. Bess Blackwell,     page 2      (V-1452)


            “State employees shall work a minimum
      of forty-four  (44) hours per week.”
             Subsection    (9) reads as follows:
           “Vacation      allowance.      Deoartment em-
     plovees.  shall      wit-
     recei V                                         d     ’




               any  one
     period to be mutually agreed upon by the
     Head of the Department with his employees;
     and any unused vacation In any one (1) fls-
     cal year may be used only during the fol-
     lowing f lscal year.  Provided, however,
     that no employee shall be allowed any paid
     vacation until he has had continuous em-
     ployment with the State of Texas for six
     (6) months.”    (Emphasis added.)
             We think the underlined provisions   of sub-
section    (9) are plain, and clearly   fix the maximum
number of hours a departmental employee may earn for
vacation in any one fiscal    year.    If an employee works
forty-four    hours per week, he may earn in any one fis-
cal year a maximum of eighty-eight      hours, or if he
works forty-eight    hours per week he may earn a maxi-
mumof ninety-six     hours for vaca 4ion.   In each in-
stance, the maximumvacation allowance Is equivalent
to two weeks of regular working time.
             The Legislature  has provided that when an em-
ployee    has earned In any one fiscal   year the maximum
number    of hours for vacation that he nshall without de-
duction    of salary receive” the number of hours so earned
for his    vacation.   Consequently,  your Board may neither
bfR+. Bess Blackwell,      page 3   (v-1452)




             The head of a department has no au-
     thority    to either increase or decrease
     the maximumnumber of hours earned by an
     employee for vacation In any one fiscal
     year of the current biennium beginning
     September 1, 1951, and ending August 31,
               LB. 426 .-Art. 111 Acts 52nd
     ,':,5!; B.S. 1951; c@. 499, ;. 1228.

APPROVED:                              Yours very truly,

c. K. Richards                          -PRICE DANIEL
Trial & Appellate       Dlvlslon       Attorney General

Mary K. Wall
Reviewing Assistant                    h
                                       BYBruce   W. Br
Charles D. Hathws
First Assistant                                  Assistant

BWB:wb